Title: To George Washington from James Mease, 21 June 1777
From: Mease, James
To: Washington, George



Sir,
Philada 21st June 1777.

Your Excellencys favour of 20th is just come to hand what respects the cloathing of the Massachussets Troops will be fully explain’d by Mr Turnbull—all the Clothing delivered by the Board of War to Livingston & Turnbull together with a great deal more to compleat them were applied to the Massachussets Troops and as I have before mention’d to your Excellency were by the direction of the Board of War or Council sent to Bennington. But the troops not taking the rout at first Intended the cloathing was not delivered but has I find been sent towards Ticonderoga and is I believe at Albany where it seems it has been detain’d by order of Genl Gates or some other Commanding Officer,

However if the supply of necessaries comming to Fish kill should prove insufficient for the Troops I doubt not it will be pretty soon in my power to compleat them from hence, provided the Commanding Officers do not take it into their heads to cater for themselves out of the goods as they are passing their posts. Out of 39 Bales Cloathing lately imported by Congress by Mr Babcock, I find only 15 of Cloth and One of Blankets have gott over the North River—Rhode Island having stop’t as I before inform’d your Excellency near 5000 yards, Connecticut has I suppose taken the rest They must now be glutted for this year and perhaps free egress may be permitted in future.
As there is a prize Snow arriv’d at Salem said to have 4000 Blankets on Board I have thought it expedient to send this by Express after Mr Turnbull in order if possible to secure those Blanketts for the use of the Army, and there is no doubt of its being done if the State will permitt it and not Interfere—I shall direct Livingston & Turnbull to represent to the State the necessity the Army is in for this Article, and should be glad your Excellency would please to Signify to that Government in how much need of a Supply of this article the Troops under Command of your Excellency has been for a long time. I am with all possible Respect Your Excellencys Most Obt hble Servt

James Mease

